DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed at least one interdigitated transducer disposed on the membrane, the membrane providing a substrate for the at least one interdigitated transducer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7, 9-11, 22-23, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0324443 A1 to Rowland et al. (“Rowland”) in view of US 2007/0220986 A1 to Smith et al. (“Smith”).
As to claims 1 and 48, Rowland discloses an implantable intravascular device for deployment inside a human or animal, the apparatus comprising: 
a body of crystalline material (see [0047] – “The implant 10 may include a housing 20 that may utilize thin membrane materials such as glass, quartz, sapphire, fused silica, alumina, titanium, diamond, or other materials, to increase the space available inside an implant package of a fixed outer size.”) and a membrane of crystalline material fixed to the body by a hermetic bond (see [0056] – “ In FIG. 3, the bottom wall 50, side walls 52, 54, 56, 58, and top wall 60 may be bonded together to form the housing 20 that defines the cavity 25. It will be appreciated that the walls may be hermetically bonded or sealed in any appropriate manner such as by welding, brazing, frit bonding, frit welding, eutectic bonding, anodic bonding, fusion bonding, or others.”), wherein the hermetic bond comprises one of:
(a) a metal interlayer between the membrane and the body (see Fig 26, element 992 and [0094]); and 
(b) a room temperature bond, wherein the room temperature bond is formed by Fast Atomic Bombardment (FAB); 
an assembly of components carried on said crystalline material and arranged for responding to electrical signals (see [0064]), 
the membrane provides a substrate for the at least one pressure sensor ([0063] -- 
wherein the body and the membrane at least partially encapsulate the assembly (see Fig 4).
Rowland further teaches that the bottom wall 50 may also be a diaphragm such as a flexible membrane which may include additional electrical components that may also be part of a sensing electronic circuit (not shown). In either embodiment, pressure measurements may be transduced directly into an electronic signal of a sensing circuit or component.
It is not clear that Rowland discloses 
wherein the assembly of components comprises: 
at least one InterDigitated Transducer (IDT); 
wherein the at least one IDT comprises: 
a first IDT disposed on the membrane to sense intravascular pressure based on deflection of the membrane; and 
the membrane provides a substrate for the at least one IDT.
However, in a similar device, Smith discloses 
at least one InterDigitated Transducer (IDT); 
wherein the at least one IDT comprises: 
a first IDT disposed on the membrane to sense intravascular pressure based on deflection of the membrane; and 
the membrane provides a substrate for the at least one IDT (see [0044] and Fig 4b -- In FIG. 4 b a variation of the fifth embodiment is illustrated where a piezoelectric element, in the form of a piezoelectric film 14″′, is arranged within the cavity 12 and separated from the pressure sensitive film 10 by an insulating film 15. As in some of the previous embodiments, the energy is preferably applied to, and obtained from, the piezoelectric film via a pair of interdigital transducers (IDT), not shown in the figure. Thus, this variant covers the general concept of arranging the piezoelectric element within the cavity, or physically connected to the reference cavity of a capacitive pressure sensor. ).
Given that Rowland appears to be unconcerned as to the type of pressure sensor employed in the device, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hermetic cavity of Rowland with the interdigitated transducers of Smith as such a combination would only amount to a substitution of one type of pressure sensor for another to yield predictable results.
As to claim 2, Rowland further discloses wherein the metal interlayer forms a diffusion bond such as a thermo-compression bond (see Fig 26, element 992 and [0094]).  
As to claim 3, Rowland further discloses wherein the hermetic bond comprises a eutectic bond (see [0094]).  
As to claim 4, Rowland further discloses wherein the eutectic bond comprises gold, or gold comprising a dopant material which lowers the bonding temperature such as indium or tin (see [0094]).
As to claim 7, Rowland further discloses wherein at least one channel is provided by at least one trench disposed in at least one of a cap and the body and at least partially covered by the respective other one of the cap and the body (see Fig 8, element 30 – antenna is formed in a channel).
As to claim 9, Rowland further discloses wherein the at least one channel comprises a connection channel for securing an antenna to the apparatus (see Fig 8, element 30 – antenna is formed in a channel).
As to claim 10, Rowland further discloses wherein the at least one channel comprises a fixture channel for fixing the apparatus to a strut of an anchor for supporting the apparatus inside the human or animal body (see Fig 8, element 52).
As to claim 11, Rowland further discloses wherein the at least one channel comprises a fixture channel for fixing the apparatus to a strut of an anchor for anchoring the apparatus to a structure inside a human or animal (see Fig 8, element 52).
As to claim 22, Rowland further discloses wherein the body comprises a cavity and the hermetic bond seals the cavity to provide a sealed enclosure at a reference pressure (see [0056]).  
As to claim 23, Rowland further discloses wherein the assembly is arranged to provide a pressure sensor for sensing intravascular pressure as compared to said reference pressure (see [0011]).
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland in view of US 2006/0001123 A1 to Heck et al. (“Heck”).
As to claim 45, Rowland fails to disclose the type of dopant used in the eutectic bond and thus does not disclose wherein the dopant comprises at least 15% by mass of the bond, for example at least 20%, for example at least 25%, for example preferably wherein the dopant is 20% by mass of the bond if the dopant is Sn, and preferably wherein the dopant is 27% of the bond if the dopant is In. 
However, in a similar invention, Heck discloses an 80/20 Au/Sn eutectic solder to join a similar structure as that in the claimed invention (see [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the eutectic bond of Rowland with the 80/20 Au/Sn eutectic solder of Heck as such a combination would predictably result in a satisfactory bond.
Response to Arguments
Applicant’s arguments with respect to the examined claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791